DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/18/20.  These drawings are acknowledged.
Response to Amendment
The amendments to the specification, in the submission dated 6/18/20, are acknowledged and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (WO 2017/115081) (of record).

a light modulator (LCOS, SLM 112) comprising a plurality of pixels each capable of selectively directing a corresponding modulatable amount of light (the LCOS-SLM modulates the incident laser beam to provide angular steering) [0065]; and
a processor coupled to the light modulator to control the amount of light that is output from each of the plurality of pixels (holographic printing controller 102 generates a control signal to the light source 110 and an LCOS-SLM 112 control signal to the LCOS-SLM 112 based on the pattern identified by the processor 114), the processor configured to control the light modulator to form a computer generated hologram (CGH) wavefront from the light modulator (CGS may be encoded on the SLM) which corresponds to an image to be produced in a far field, and to control the light modulator to selectively direct the CGH wavefront in a direction (the processor 114 includes a dynamic holography printing application 118 to control and steer regions of interference) [0051-0055, 0066-0067].
Consider claim 2, Mullins discloses a system, further comprising a light source comprising a laser or an LED adapted to project a beam of light onto the light modulator to form the modulatable amounts of light (laser light source 110) [0065].
Consider claim 9, Mullins discloses a system, further comprising a light source and a light controller optically or electrically coupled to the light source, such that a combination of the light source and the light controller forms the light into a first source of a plurality of spatially-separated and independently-modulatable beams of light (each LCOS-SLM is configured to receive incident beams and output holographic wavefronts) 
Consider claim 10, Mullins discloses a system, wherein the light controller is an SLM (the mems controller acts as and SLM since the mirrors are controlled and adjusted) [0086].
Consider claim 11, Mullins discloses a system, wherein the light source is an array of light sources, and the light controller is a controller programmed to control the light output from each light source of the array of light sources (LCOS-SLM is configured to receive incident beams and output holographic wavefronts) [0027-0028].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (WO 2017/115081) in view of Black et al. (US 2017/0018214) (both of record).

Mullins and Black are related as modulator devices.  Black discloses a light modulator comprises an angular light modulator (ALM) [0092, 0094], (a respective pixel of the pixel spatial modulators is controllable in response to control voltages to process light from a light source ... A range of deflection angles between the angle of State 2A and perpendicular (e.g., zero degrees) may also be obtained by adjusting the applied voltage appropriately), the ALM arranged to direct the amounts of light in the direction as the pixels transition between the ON state and the OFF state [0090, 0165] (in the bottom left corner ... The corresponding beam shaping array pixels are configured in the ON state ... when to switch from one beam shape or displayed image to another and how long the transition from one state to another should take), wherein the processor controls a first set of the plurality of pixels to transition between the ON state and the 
Consider claim 6, the modified Mullins discloses a system, wherein the angular light modulator is a digital micromirror device (DMD) (spatial modulation may be through the use of micro-electrical mechanical systems (MEMS). Various MEMS technologies exist that are reflective (Digital Micro-Mirror (DMD)) [0152 of Black].


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (WO 2017/115081) in view of Black et al. (US 2017/0018214) (both of record) as applied to claim 3 above, and in further view of Reichelt et al. (US 2010/0296148).
Consider claim 4, the modified Mullins reference does not explicitly discloses a system, wherein the processor is programmed to control the ALM such that at least some of the first set of the plurality of pixels transition between the ON state and the OFF state a plurality of times during a flicker fusion rate of an eye.
Mullins, Black and Reichelt are related as modulator devices.  Reichelt et al. disclose a processor that is programmed to control a modulator such that at least some of a first set of the plurality of pixels transition between an ON state and OFF state a plurality of times during a flicker fusion rate of an eye [0007, 0130]. (As long as the refresh rate per observer is more than about 60 Hz, i.e. the response time is below 17 ms, the observer does not perceive any flickering of the image displayed ... spatially modulate the phase of a light field, where the desired phase values are altered quickly or very quickly ... refresh rates which are aimed at lie in a range of between some hundred Hertz and some kHz). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mullins reference, to use the processor is programmed to control a modulator such that at least some of a first set of the plurality of pixels transition between an ON state and OFF state a plurality of times during a flicker fusion rate as taught by Reichelt, in order to allowed coverage of an entire phase and amplitude range.
.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (WO 2017/115081) in view of Black et al. (US 2017/0018214) as applied to claim 3 above, and in further view of Haussler et al. (US 2010/0014136) (all of record).
Consider claim 7, the modified Mullins reference does not explicitly disclose that the selectively directing is achieved by directing the portions of the beam of light into a diffraction order of the ALM.  Mullins, Black and Haussler are related as modulation devices.  Haussler discloses selectively directing is achieved by directing the portions of the beam of light into a diffraction order of the modulator [0043, 0062], l(ight modulator SLM, and which, as shown in FIG. 2, contains beside other higher diffraction orders ... micro-mirror surfaces are lowered by the same amplitude, the diffraction in the diffraction orders 0+1, D-1 occurs at the angle defined by the equation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mullins reference to use the selectively directing is achieved by directing the portions of the beam of light into a diffraction order of the modulator, as taught by Haussler, in order to allow high quality with sufficient resolution and brightness [0021], (used in a holographic projection system provide a high-quality holographic representation, in particular sufficient resolution and brightness).
.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (WO 2017/2017/115081) in view of Haussler et al. (US 2010/0014136)
Consider claim 12, Mullins does not explicitly disclose that the angular light modulator is a DMD.  Mullins and Haussler et al. are related as modulation devices.  Haussler discloses an angular modulator that is a DMD (digital micro-mirror devices (DMD) are known [0005, 0060, 0071]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Mullins, to use the angular light modulator is a DMD, as taught by Haussler, in order to allow high quality with sufficient resolution and brightness [0021], (used in a holographic projection system provide a high-quality holographic representation, in particular sufficient resolution and brightness).
Consider claim 13, the modified Mullins reference discloses a system, wherein the selectively directing of the beams of light, is achieved by directing the beams of light into diffraction orders of the DMD (light modulator SLM, and which, as shown in FIG. 2, contains beside other higher diffraction orders ... micro-mirror surfaces are lowered by the same amplitude, the diffraction in the diffraction orders D+1, D-1 occurs at the angle defined by the equation) [0043, 0062 of Haussler].
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (WO 2017/2017/115081) in view of Gittard et al. (“Fabrication of microscale medical devices by two-photon polymerization with multiple foci via a spatial light modulator) (both of record).
Consider claim 15, Mullins does not explicitly disclose that the light source is adapted to project multiple pulses of the beam of light onto the pixels during a single transition between an ON state and an OFF state.  Mullins and Gittard et al. are related as modulation devices.  Gittard discloses a light source is adapted to project multiple pulses of the beam of light onto the an SLM during a single transition between an ON state and an OFF state (pg. 3172, 3177, femtosecond laser with a wavelength of 780 nm, a pulse width <150 fs, a repetition rate of 80 MHz ... the SLM system has a refresh rate of approximately 20 Hz). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to use the a light source is adapted to project multiple pulses of the beam of light onto the an SLM during a single transition between an ON state and an OFF state in the system of Mullings, as taught by Gittard et al., in order to allow simultaneous production of microstructures (abstract, Computer generated hologram pattern technology was used to generate multiple laser beams in controlled positions from a single laser. These multiple beams were then used to simultaneously produce multiple microstructures by two-photon polymerization).
Consider claim 16, Mullins does not explicitly disclose that the CGH is configured to produce an image that is a spot of light. Mullins et al. and Gittard et al. are related as modulation devices.  Gittard discloses a CGH is configured to produce an image that is a spot of light (pg. 3172, By switching of hologram data on the SLM, precise positioning 
Consider claim 17, Mullins does not explicitly disclose that at least one of the SLM and the ALM is controlled by the processor to raster the spot of light along at least a first dimension. Mullins et al. and Gittard et al. are related as modulation devices.  Gittard discloses that at least one of the SLM and the ALM is controlled by the processor to raster the spot of light along at least a first dimension (pg. 3172, 3177, Structures are made by rostering the laser in three dimensions throughout the desired volume ... By switching of hologram data on the SLM, precise positioning of multi-focus spots can be realized ... SLM could be used to raster contours with multiple beams moving in parallel).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Mullins to use the CGH is configured to produce an image that is a spot of light, as taught by Gittard, in order to allow simultaneous production of microstructures (abstract, Computer generated hologram pattern technology was used to generate multiple laser 
Consider claim 18, Mullins does not explicitly disclose that the SLM and the ALM are controlled by the processor to raster the spot of light in at least a first and a second dimensions. Mullins et al. and Gittard et al. are related as modulation devices.  Gittard discloses that the SLM and the ALM are controlled by the processor to raster the spot of light in at least a first and a second dimensions (pg. 3172, 3177, Structures are made by rastering the laser in three dimensions throughout the desired volume ... By switching of hologram data on the SLM, precise positioning of multi-focus spots can be realized ... SLM could be used to raster contours with multiple beams moving in parallel).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Mullins to use the CGH is configured to produce an image that is a spot of light, as taught by Gittard, in order to allow simultaneous production of microstructures (abstract, Computer generated hologram pattern technology was used to generate multiple laser beams in controlled positions from a single laser. These multiple beams were then used to simultaneously produce multiple microstructures by two-photon polymerization).
Consider claim 19, Mullins does not explicitly disclose that the SLM is controlled by the processor to produce CGHs having different focal distances, and the SLM and the ALM are controlled by the processor to raster the spot of light in three dimensions. Mullins et al. and Gittard et al. are related as modulation devices.  Gittard discloses that the SLM is controlled by the processor to produce CGHs having different focal distances, and the SLM and the ALM are controlled by the processor to raster the spot .
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872